623 S.W.2d 316 (1981)
PUBLIC UTILITY COMMISSION OF TEXAS et al., Petitioners,
v.
SOUTHWESTERN BELL TELEPHONE COMPANY, Respondent.
No. C-625.
Supreme Court of Texas.
November 12, 1981.
Mark White, Atty. Gen., Stuart Fryer, Asst. Atty. Gen., McGinnis, Lochridge & Kilgore, Earnest Casstevens, McDaniel & Travis, Samuel D. McDaniel and Don W. Kothmann, Austin, McCamish, Ingram, Martin & Brown, Dick Terrell Brown and Andrew S. Viger, San Antonio, for petitioners.
Jon Dee Lawrence and James L. Wurtz, Dallas, Clark, Thomas, Winters & Shapiro, Barry Bishop and David C. Duggins, Austin, for respondent.
PER CURIAM.
The court has been advised that this cause has now become moot.
It is, therefore, ordered that, without regard to the merits of the cause or the views expressed in the opinion of the court of civil appeals, the judgments of the trial court and the court of civil appeals, 618 S.W.2d 130, are vacated. The cause is dismissed and the costs are assessed against Southwestern Bell Telephone Company. Tex.R. Civ.Pro. 483.